Case 7:19-cr-00549-VB Document 42 Filed 04/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---- x
UNITED STATES OF AMERICA,
19 CR 549 (VB) (
-\V-
LORENZO MCCOY, Consent to Proceed by
Video or Teleconference
Defendant.
x

 

The defendant, LORENZO MCCOY, hereby voluntarily consents to participate

in the following proceedings via__ —=¥ideeremferencing or ) ‘ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on a Felony Information, Defendant Must Sign Separate
Wavier of Indictment Form)

XK Bail/Detention Hearing Y | Z7 | LO

Conference Before a Judicial Officer

sp tckey (Cooley

1. s\signatura

(Judicial Officer may obtain verbal
Consent on the Record and Sign for
Defendant)

   

Defendant’s Counsel’s Signature

_Lorenzo MeCoy __ _Bruce D. Koffsky___
Print Defendant?s Name Print Counsel’s Name

  
